MANDATE

THE STATE OF TEXAS

TO THE 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 2, 2015, the cause upon appeal to
revise or reverse your judgment between

Specialty Select Care Center of San Antonio LLC d/b/a Casa Rio Healthcare and Rehabilitation, Appellant

V.

Jose Flores, as next friend of Julie Flores, Appellee

No. 04-13-00888-CV and Tr. Ct. No. 2013-CI-04577

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the order of the trial
court is REVERSED, and judgment is RENDERED granting the appellant’s
motion to compel arbitration. The cause is REMANDED to the trial court for
further proceedings consistent with our opinion. It is ORDERED that
appellant Specialty Select Care Center of San Antonio d/b/a Casa Rio
Healthcare and Rehabilitation recover its costs of this appeal from appellee
Jose Flores as Next Friend of Julie Flores.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on November 13, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00888-CV

Specialty Select Care Center of San Antonio LLC d/b/a Casa Rio Healthcare and Rehabilitation

                                                     v.

                            Jose Flores, as next friend of Julie Flores

        (NO. 2013-CI-04577 IN 131ST JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          MARY CORONADO
MOTION FEE                         $20.00   E-PAID          JORGE PADILLA
CLERK'S RECORD                    $276.00   PAID
MOTION FEE                         $10.00   PAID            JACKSON WALKER
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            JACKSON WALKER
FILING                            $100.00   PAID            JACKSON WALKER
INDIGENT                           $25.00   PAID            JACKSON WALKER
STATEWIDE EFILING FEE              $20.00   PAID            JACKSON WALKER


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this November 13, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853